655 S.E.2d 831 (2008)
In the Matter of J.E. and Q.D.
No. 297A07.
Supreme Court of North Carolina.
January 25, 2008.
North Carolina Guardian ad Litem Program, by Pamela Newell Williams, Appellate Coordinator, and Matt McKay, Attorney Advocate, for appellant Guardian ad Litem; and Mecklenburg County Attorney's Office, by Twyla H. George, for petitioner-appellant Mecklenburg County Department of Social Services.
Betsy J. Wolfenden, Chapel Hill, for respondent-appellee mother.
PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed and that court is instructed to reinstate the order of the trial court terminating respondent's parental rights.
REVERSED.